EXHIBIT 10.3
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.
 
BIOCORRX INC.
 
AMENDMENT AND RESTATEMENT OF
 
WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK
 
No.
   
1,275,000
Shares



This AMENDMENT AND RESTATEMENT OF WARRANT FOR THE PURCHASE OF SHARES OF COMMON
STOCK is made as of July 07, 2014 WHEREAS BioCorRx Inc., a Nevada corporation
(the "Company"), with its principal office at 601 N. Parkcenter Drive, Suite
103, Santa Ana, California 92705, and _____, _____, _____ and _____
(collectively, the "Holder") as set forth on Exhibit I;


WHEREAS the Company and the Holder entered into a SERIES A WARRANT FOR THE
PURCHASE OF SHARES OF COMMON STOCK, dated as of April 5, 2013.


WHEREAS, this restatement appropriately and fully states the intent and
understanding of all parties and shall serve to clarify issues which have become
known to the parties since the execution of the SERIES A WARRANT FOR THE
PURCHASE OF SHARES OF COMMON STOCK on April 5, 2013. It is acknowledged and
agreed by all parties that terms stated herein shall fully supersede any and all
prior agreements and/or understandings between parties whether written or oral.


WHEREAS in accordance with Section 1. The Company shall issue a Warrant in favor
of the Holder pursuant to which the number of common shares that the Holder has
the right to purchase equals One Million Two Hundred Seventy-Five Thousand
(1,275,000); and


NOW, THEREFORE, FOR VALUE RECEIVED, the Company hereby certifies that the
Holder, or its assigns (hereinafter referred to, collectively, as the “Holder”
as the context requires), is entitled, subject to the provisions of this
Warrant, to purchase from the Company, at any time before 5:00 p.m. (Pacific
Time) on the expiration date of five (5) years following the execution of this
Amendment and Restatement dated as of July 07, 2014 (the “Expiration Date”), the
number of fully paid and nonassessable Warrant Shares of the Company set forth
above, subject to adjustment as hereinafter provided.
 
Holder may purchase such number of Warrant Shares at a purchase price per share
of Twenty-five Cents ($0.25) (the “Exercise Price”). The term “Common Stock”
shall mean the aforementioned Common Stock of the Company, together with any
other equity securities that may be issued by the Company in addition thereto or
in substitution therefor as provided herein.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Section 1. Exercise of Warrant.
 
(a) This Warrant may be exercised in whole or in part on any business day,
commencing on the date of this Warrant, and ending prior to the Expiration Date
(collectively, the “Exercise Period”), by presentation and surrender hereof to
the Company at its principal office at the address set forth in the initial
paragraph hereof (or at such other address as the Company may hereafter notify
Holder in writing) with the Purchase Form annexed hereto duly executed and
accompanied by proper payment of the Exercise Price in lawful money of the
United States of America in the form of cash, by wire transfer or by check,
subject to collection, for the number of Warrant Shares specified in the
Purchase Form. If this Warrant should be exercised in part only, the Company
shall, upon surrender of this Warrant, execute and deliver a new Warrant
evidencing the rights of Holder thereof to purchase the balance of the Warrant
Shares purchasable hereunder. Upon receipt by the Company of this Warrant and
such Purchase Form, together with proper payment of the Exercise Price, at such
office, Holder shall be deemed to be the holder of record of the Warrant Shares,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Warrant Shares shall not then be
actually delivered to Holder. The Company shall pay any and all documentary
stamp or similar issue or transfer taxes payable in respect of the issue or
delivery of the Warrant Shares.
 
Section 2. Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance and delivery upon exercise of this Warrant
all shares of its Common Stock or other shares of capital stock of the Company
from time to time issuable upon exercise of this Warrant; provided, however,
that if at any time the number of authorized but unissued shares of Common Stock
shall not be sufficient to effect the exercise of all of the outstanding
Warrants, the Company shall use commercially reasonable efforts to take such
corporate action as necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purpose,
including without limitation engaging in commercially reasonable efforts to
obtain the requisite shareholder approval. All such shares shall be duly
authorized and, when issued upon such exercise in accordance with the terms of
this Warrant, shall be validly issued, fully paid and nonassessable, free and
clear of all liens, security interests, charges and other encumbrances or
restrictions on sale (other than as provided in the Company’s articles of
incorporation and any restrictions on sale set forth herein or pursuant to
applicable federal and state securities laws) and free and clear of all
preemptive rights.


Section 3. Fractional Interest. The Company will not issue a fractional share of
Common Stock upon exercise of a Warrant. Instead, the Company will deliver its
check for the current market value of the fractional share. The current market
value of a fraction of a share is determined as follows: multiply the current
market price of a full share by the fraction of a share and round the result to
the nearest cent.
 
The current market price of a share of Common Stock for purposes of this Section
is the last reported sales price of the Common Stock as reported by the
Financial Industry Regulatory Authority OTC Bulletin Board electronic
inter-dealer quotation system, or the primary national securities exchange on
which the Common Stock is then quoted, on the last trading day prior to the
exercise date; provided, however, that if the Common Stock is neither traded on
a national securities exchange, the price referred to above shall be the price
reflected in the OTC Bulletin Board as reported by FINRA, the OTC Markets Group
Inc. electronic inter-dealer quotation system, including OTCQX, OTCQB and OTC
Pink, or any organization performing a similar function.
 
Section 4. Assignment of Loss of Warrant.
 
(a) Except as provided in Section 9, Holder shall be entitled, without obtaining
the consent of the Company, to assign its interest in this Warrant in whole or
in part to any person or persons. Subject to the provisions of Section 9, upon
surrender of this Warrant to the Company or at the office of its stock transfer
agent or warrant agent, with the Assignment Form annexed hereto duly executed
and funds sufficient to pay any transfer tax, the Company shall, without charge,
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees named in such instrument of assignment (any such assignee will then be
a “Holder” for purposes of this Warrant) and, if Holder’s entire interest is not
being assigned, in the name of Holder, and this Warrant shall promptly be
canceled.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b) Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant, and (in the case of loss, theft or
destruction) of indemnification satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.
 
Section 5. Rights of Holder. Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or equity, and the
rights of Holder are limited to those expressed in this Warrant. Nothing
contained in this Warrant shall be construed as conferring upon Holder hereof
the right to vote or to consent or to receive notice as a stockholder of the
Company on any matters or with respect to any rights whatsoever as a stockholder
of the Company. No dividends or interest shall be payable or accrued in respect
of this Warrant or the interest represented hereby or the Warrant Shares
purchasable hereunder until, and only to the extent that, this Warrant shall
have been exercised in accordance with its terms.
 
Section 6. Adjustment of Exercise Price. The Exercise Price shall be subject to
adjustment from time to time as set forth in this Section 6. The Company shall
give the Holder notice of any event described below which requires an adjustment
pursuant to this Section 6 in accordance with the notice provisions set forth in
Section 6(c).
 
(b) Stock Dividends, Subdivisions and Combinations. If at any time the Company
shall:


(i) make or issue or set a record date for the holders of the Common Stock for
the purpose of entitling them to receive a dividend payable in, or other
distribution of, shares of Common Stock,
 
(ii) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or


(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock, then (1) the number of shares of Common Stock for which
this Warrant may be exercised immediately after the occurrence of any such event
shall be adjusted to equal the number of shares of Common Stock which a record
holder of the same number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the occurrence of such event would own or be
entitled to receive after the happening of such event, and (2) the Exercise
Price then in effect shall be adjusted to equal (A) the Exercise Price then in
effect multiplied by the number of shares of Common Stock for which this Warrant
is exercisable immediately prior to the adjustment divided by (B) the number of
shares of Common Stock for which this Debenture is exercisable immediately after
such adjustment.


(c) Notice of Certain Actions. In the event that:
 
(i) the Company shall authorize the issuance to all holders of its Common Stock
of rights, warrants, options or convertible securities to subscribe for or
purchase shares of its Common Stock or of any other subscription rights,
warrants, options or convertible securities; or
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(ii) the Company shall authorize the distribution to all holders of its Common
Stock of evidences of its indebtedness or assets (other than cash dividends or
cash distributions payable out of consolidated current or retained earnings as
shown on the books of the Company and paid in the ordinary course of business);
or
 
(iii) the Company shall authorize any capital reorganization or reclassification
of the Common Stock (other than a subdivision or combination of the outstanding
Common Stock and other than a change in par value of the Common Stock) or of any
consolidation or merger to which the Company is a party and for which approval
of any stockholders of the Company is required (other than a consolidation or
merger in which the Company is the continuing corporation and that does not
result in any reclassification or change of the Common Stock outstanding), or of
the conveyance or transfer of the properties and assets of the Company as an
entirety or substantially as an entirety; or
 
(iv) the Company is the subject of a voluntary or involuntary dissolution,
liquidation or winding-up procedure; or
 
(v) the Company proposes to take any action that would require an adjustment of
the Exercise Price pursuant to this Section 6,
 
then the Company shall cause to be mailed by first-class mail to Holder, at
least twenty (20) days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date as of which the holders of
Common Stock of record to be entitled to receive any such rights, warrants or
distributions are to be determined, or (y) the date on which any such
consolidation, merger, conveyance, transfer, dissolution, liquidation or
winding-up is expected to become effective, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities or other property, if any,
deliverable upon such reorganization, reclassification, consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding-up.
 
Section 7. Officers’ Certificate. Whenever the Exercise Price shall be adjusted
as required by the provisions of Section 6, the Company shall forthwith file in
the custody of its Secretary or an Assistant Secretary at its principal office
an officers’ certificate showing the adjusted Exercise Price determined as
herein provided, setting forth in reasonable detail the facts requiring such
adjustment and the manner of computing such adjustment. Each such officers’
certificate shall be signed by the chairperson, president or chief financial
officer of the Company and by the secretary or any assistant secretary of the
Company. Each such officers’ certificate shall be made available at all
reasonable times for inspection by Holder.
 
Section 8. Reclassification, Reorganization, Consolidation or Merger. In the
event of any reclassification, capital reorganization or other change of
outstanding shares of Common Stock of the Company (other than a subdivision or
combination of the outstanding Common Stock and other than a change in the par
value of the Common Stock) or in the event of any consolidation or merger of the
Company with or into another corporation (other than a merger (excluding a
reverse triangular merger or similar transaction) in which the Company is the
continuing corporation and that does not result in any reclassification, capital
reorganization or other change of outstanding shares of Common Stock of the
class issuable upon exercise of this Warrant) or in the event of any sale,
lease, transfer or conveyance to another corporation of the property and assets
of the Company as an entirety or substantially as an entirety, the Company
shall, as a condition precedent to such transaction, cause effective provisions
to be made so that Holder shall have the right thereafter, by exercising this
Warrant at any time prior to the Expiration Date, to purchase the kind and
amount of shares of stock and other securities and property (including cash)
receivable upon such reclassification, capital reorganization and other change,
consolidation, merger, sale or conveyance by a holder of the number of shares of
Common Stock that might have been received upon exercise of this Warrant
immediately prior to such reclassification, capital reorganization, change,
consolidation, merger, sale or conveyance. Any such provision shall include
provisions for adjustments in respect of such shares of stock and other
securities and property that shall be as nearly equivalent as may be practicable
to the adjustments provided for in this Warrant. The foregoing provisions of
this Section 8 shall similarly apply to successive reclassifications, capital
reorganizations and changes of shares of Common Stock and to successive
consolidations, mergers, sales or conveyances. The issuer of any shares of stock
or other securities or property thereafter deliverable on the exercise of this
Warrant shall be responsible for all of the agreements and obligations of the
Company hereunder.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Section 9. Transfer to Comply with the Securities Act of 1933. This Warrant may
not be exercised and neither this Warrant nor any of the Warrant Shares, nor any
interest in either, may be offered, sold, assigned, pledged, hypothecated,
encumbered or in any other manner transferred or disposed of, in whole or in
part, except in compliance with applicable United States federal and state
securities or blue sky laws and the terms and conditions hereof. Each Warrant
shall bear a legend in substantially the same form as the legend set forth on
the first page of this Warrant. Each certificate for Warrant Shares issued upon
exercise of this Warrant, unless at the time of exercise such Warrant Shares are
acquired pursuant to a registration statement that has been declared effective
under the Act or are eligible for transfer pursuant to Rule 144(k) under the
Securities Act of 1933, as amended (the “Securities Act”), and applicable blue
sky laws shall bear a legend substantially in the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
OR, IN THE OPINION OF COUNSEL OR BASED ON OTHER WRITTEN EVIDENCE IN THE FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.
 
Any certificate for any Warrant Shares issued at any time in exchange or
substitution for any certificate for any Warrant Shares bearing such legend
(except a new certificate for any Warrant Shares (i) issued after the
acquisition of such Warrant Shares pursuant to a registration statement that has
been declared effective under the Act or in a transaction in compliance with
Rule 144 under the Securities Act, or (ii) that are then eligible for transfer
pursuant to Rule 144(k) under the Securities Act) shall also bear such legend
unless, in the opinion of counsel for the Company, the Warrant Shares
represented thereby need no longer be subject to the restriction contained
herein. The provisions of this Section 9 shall be binding upon all subsequent
holders of certificates for Warrant Shares bearing the above legend and all
subsequent holders of this Warrant, if any. Nothing in this Section 9 or
elsewhere in this Warrant shall be deemed to restrict the ability of the holder
hereof to transfer Warrant Shares to an affiliate, partner or former partner of
such holder in compliance with the Securities Act, nor shall any legal opinion
be required in respect thereof.
 
Section 10. Registration Rights.


(a) Piggyback Registration. If the Company at any time proposes to file a
registration statement under the Securities Act respecting any securities of the
Company on a form appropriate for registration of a sale of Warrant Shares
(excluding registrations of shares of Common Stock to be offered in connection
with the Company's employee benefit plans and registrations of securities to be
offered by the Company in connection with acquisitions, mergers or similar
transactions), it will at such time give written notice to Holder of its
intention to do so. Upon the written request of Holder given within 15 days
after receipt of any such notice (which request shall specify the Warrant Shares
intended to be sold or disposed of by Holder and describe the nature of any
proposed sale or other disposition thereof), the Company shall use commercially
reasonable efforts, but shall not be obligated, to cause all such Warrant Shares
specified in such request to be so registered. In the event that any such
registration shall be underwritten, if the underwriters notify the Company in
writing that the inclusion in such underwriting of such Warrant Shares would
materially and adversely affect the underwriting, the Company shall have the
right not to include such Warrant Shares.


 
- 5 -

--------------------------------------------------------------------------------

 
 
(b) Other Registrations. If, in connection with a registration under the
Securities Act, any Warrant Shares require registration or qualification with or
approval of any United States or state governmental official or authority other
than registration under the Securities Act before the Warrant Shares may be
sold, the Company shall use commercially reasonable efforts to cause any such
Warrant Shares to be duly registered or approved as may be required; provided,
however, that the Company shall not be required to give a general consent to
service of process or to qualify as a foreign corporation or subject itself to
taxation as doing business in any such state.


(c) Registration Obligations. The Company shall deliver to Holder after
effectiveness of any registration under this Warrant such reasonable number of
copies of a definitive prospectus included in such registration statement and of
any revised or supplemental prospectus filed as Holder may from time to time
request. The Company shall file post-effective amendments or supplements to such
registration statement for a period of up to 90 days after the commencement of
the offering and so long as a prospectus is required to be delivered under the
Act in order that the registration statement may be effective at all times
during such period and at all times comply with the various applicable federal
and state securities laws (after which period the Company may withdraw such
Warrant Shares from registration), and shall deliver copies of the prospectus
contained therein as hereinabove provided. Holder shall notify the Company when
his sales are completed.


Prior to filing a registration statement which includes Warrant Shares, the
Company shall (i) provide copies of such registration statement at a reasonable
time before it is filed for the review of Holder and the underwriters of Holder;
and (ii) make available to such Holders or underwriters the appropriate
employees and records for purposes of performing the requisite "due diligence".


(d) Expenses. In any registration pursuant to Section 10 of this Warrant, Holder
shall pay the Company for the incremental portion of the federal and state
registration and filing fees attributable to the Warrant Shares and shall pay
all underwriting commissions, discounts, underwriting expenses and taxes
attributable to the Warrant Shares.


(e) Indemnity. The Company shall indemnify Holder and each underwriter of
Warrant Shares (and any person who controls such underwriter within the meaning
of Section 15 of the Securities Act) against all claims, losses, damages,
liabilities and expenses resulting from any untrue statement or alleged untrue
statement of a material fact contained in a prospectus or in any related
registration statement, notification or the like or from any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been based upon information furnished in writing to the Company by
Holder or such underwriter expressly for use therein and used in accordance with
such writing.


Holder shall furnish to the Company such information concerning Holder as may be
requested by the Company which is necessary in connection with any registration
or qualification of Warrant Shares pursuant to Section 10(a) hereof, and to
indemnify the Company, its officers and directors and each underwriter of the
Company's securities (and any person who controls the Company or any such
underwriter within the meaning of Section 15 of the Securities Act), against all
claims, losses, damages, liabilities and expenses resulting from any untrue
statement or alleged untrue statement of material fact contained in a prospectus
or any related registration statement, notification or the like, or omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, to the extent the
same was derived from information furnished in writing to the Company by Holder
expressly for use therein and used in accordance with such writing.


 
- 6 -

--------------------------------------------------------------------------------

 
 
If any action is brought or any claim is made against any persons indemnified
pursuant to this Section in respect of which indemnity may be sought against the
indemnitor pursuant to this Section, such person shall promptly notify the
indemnitor in writing of the institution of such action or the making of such
claim and the indemnitor shall promptly notify the indemnitor in writing of the
institution of such action or the making of such claim and the indemnitor shall
assume the defense of such action or claim, including the employment of counsel
and payment of expenses. Such person shall have the right to employ his own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such person unless the employment of such counsel shall have been
authorized in writing by the indemnitor in connection with the defense of such
action or claim or the indemnitor shall not have employed counsel to have charge
of the defense of such action or claim or such indemnified party or parties
shall have reasonably concluded that there may be defenses available to him
which are different from or additional to those available to the indemnitor (in
which the case the indemnitor shall have the right to direct any different or
additional defense of such action or claim on behalf of the indemnified party or
parties), in any of which events such fees and expenses of not more than one
additional counsel for the indemnified person shall be borne by the indemnitor.
Except as expressly provided above, in the event that the indemnitor shall not
previously have assumed the defense of any such action or claim, at such time as
the indemnitor does not assume the defense of such action or claim, the
indemnitor shall thereafter be liable to any person indemnified pursuant to this
Section for any legal or other expenses subsequently incurred by such person in
investigating, preparing or defending against such action or claim. Anything in
this Section to the contrary notwithstanding, the indemnitor shall not be liable
for any settlement of any such claim or action effected without its written
consent.
 
Section 12. Modification and Waiver. Neither this Warrant nor any term hereof
may be changed, waived, discharged or terminated other than by an instrument in
writing signed by the Company and by Holder.
 
Section 13. No Dilution or Impairment. The Company shall not participate in any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities, or take any other voluntary action, for the purpose of
avoiding or seeking to avoid the observance or performance of any of the terms
to be observed or performed hereunder by the Company, but shall at all times in
good faith assist in carrying out all such action as may be reasonably necessary
or appropriate in order to protect the exercise rights of the holder of this
Warrant against dilution or other impairment.
 
Section 14. Notices. Any notice, request, direction, demand, consent, waiver,
approval or other communication required or permitted to be given hereunder
shall not be effective unless it is given in writing and shall be delivered (a)
by electronic mail but only to the extent the receiving party acknowledges in
writing (by reply email or otherwise) receipt and acceptance of service thereof
by electronic mail, with such notice being effective upon such acknowledgement
and acceptance, (b) by personal service or (c) by next business day delivery via
a commercial overnight courier that guarantees next day delivery and provides a
receipt, and addressed to the Holder at its address as shown on the books of the
Company or to the Company at the address indicated therefor in the first
paragraph of this Warrant. The giving of notice to any counsel or other advisors
to a party hereto shall not constitute the giving of notice to a party hereto.
Service of any such notice or other communications pursuant to clauses (b) or
(c) above shall be deemed effective on the day of actual delivery (whether
accepted or refused) and as confirmed by the courier service if by courier;
provided, however, that if such actual delivery occurs after 5:00 p.m. (local
time where received) or on a non-Business Day, then such notice or demand so
made shall be deemed effective on the first Business Day immediately following
the day of actual delivery. Except as provided herein to the contrary, no
communications via electronic mail shall be effective to give any notice,
request, direction, demand, consent, waiver, approval or other communications
hereunder. Any notice, request or other document required or permitted to be
given or delivered to Holder or the Company shall be delivered or shall be sent
by certified mail, postage prepaid, to Holder at its address as shown on the
books of the Company or to the Company at the address indicated therefor in the
first paragraph of this Warrant.


Section 15. Payment of Taxes. The Company will pay all taxes (other than taxes
based upon income) and other governmental charges that may be imposed with
respect to the issue or delivery of Warrant Shares upon exercise of this
Warrant, excluding any tax or other charge imposed in connection with any
transfer involved in the issue and delivery of Warrant Shares in a name other
than that in which the Warrant so exercised was registered.
 
Section 16. Descriptive Headings and Governing Law. The descriptive headings of
the several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of California, without regard to its
conflicts of laws principles.
 
[remainder intentionally left blank; signatures on following page]
 
 
- 7 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed by its
duly authorized officer and to be dated as of July 07, 2014.
 
 BIOCORRX INC.
 

By:
/s/ Neil Muller
  By:
/s/ Brady Granier
  Name:
Neil Muller
  Name:
Brady Granier
  Title:
President
  Title:
Chief Operating Officer
              By: /s/ Lourdes Felix         Name: Lourdes Felix         Title:
Chief Financial Officer
       

 
ACCEPTED AND AGREED:


 Holder 1
 Holder 2
 Holder 3
 Holder 4


By:
/s/ Holder 1   Name: Holder 1   Title:    

 
By:
/s/ Holder 2   Name: Holder 2   Title:    



By:
/s/ Holder 3   Name: Holder 3   Title:    

 
By:
/s/ Holder 4   Name: Holder 4   Title:    


 
- 8 -

--------------------------------------------------------------------------------

 


PURCHASE FORM
 
Dated ___________, 201____
 
The undersigned hereby elects:
 
o to purchase ________ shares of Common Stock pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any;
 
o to purchase the number of shares of Common Stock pursuant to the terms of the
net exercise provisions set forth in Section 1(b) of the attached Warrant as
shall be issuable upon net exercise of the portion of the attached Warrant
relating to ________ shares, and shall tender payment of all applicable transfer
taxes, if any;
 
The undersigned represents and warrants to BioCorRx Inc., a Nevada corporation,
as of the date hereof the same statements with respect to the shares being
acquired upon exercise of this warrant as are set forth in the Subscription
Document dated _____________, 2013, pursuant to which the above-referenced
warrant was sold, regarding the securities purchased thereby.
 

  Holder          
 
By:
      Print Name:       Title:    

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
Dated _________, 201____
 
FOR VALUE RECEIVED, _______________________________________ hereby sells,
assigns and transfers unto
 
_______________________________________ (the “Assignee”),
 (please type or print in block letters)
 
____________________________________________________________________________________________________________
(insert address)
 
its right to purchase up to _______ shares of Common Stock represented by this
Warrant No. _________ and does hereby irrevocably constitute and appoint
____________________________ attorney, to transfer the same on the books of the
Company, with full power of substitution in the premises.
 

  Holder          
 
By:
      Print Name:       Title:    

 
 
- 10 -

--------------------------------------------------------------------------------